Citation Nr: 1102247	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for left eye blindness, to 
include as a result of in-service exposure to herbicides.

2.  Entitlement to service connection for a left eye tumor, to 
include as a result of in-service exposure to herbicides.  

3.  Entitlement to service connection for a colon disorder, to 
include as a result of in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active military duty from November 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  [Due to the location of the Veteran's residence, 
the jurisdiction of his appeal remains with the RO in 
Indianapolis, Indiana.]  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is 
presumed to have been exposed to Agent Orange or other herbicide 
while in military service.

2.  The Veteran has not been diagnosed with any disorder which is 
presumptively related to Agent Orange.

3.  The preponderance of the competent and credible evidence of 
record does not show that the Veteran was diagnosed with left eye 
blindness or colon cancer at any time during the pendency of the 
appeal.

4.  It has not been shown, by credible competent evidence that 
the Veteran's left orbital tumor, diagnosed as a cavernous 
hemangioma, was manifested during service or within one year 
after his discharge from service, or that it was due to or 
aggravated by any other service-related incident, to include 
Agent Orange exposure.

5.  It has not been shown, by credible competent evidence that 
the Veteran's colon polyps were manifested during service or 
within one year after his discharge from service, or that it was 
due to or aggravated by any other service-related incident, to 
include Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Left eye blindness was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred in 
service due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

2.  The Veteran's left eye tumor was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service due to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A colon disorder was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in service 
due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in May 2005, the RO informed the Veteran of its 
duty to assist him in substantiating his claims under the VCAA, 
and the effect of this duty upon his claims.  In addition, the 
March 2006 letter informed him of how disability ratings and 
effective dates are assigned, if service connection were to be 
granted.  See Dingess v. Nicholson, supra.  The Veteran's appeal 
has been readjudicated-most recently in March 2009.  Moreover, 
the Veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  
The VA has also satisfied its duty to assist the Veteran in the 
development of his claims.  Relevant in-service and post-service 
treatment reports are of record.  Although a VA examination was 
not scheduled to obtain a medical opinion, the Board finds that 
it is not necessary.  Under the VCAA, VA is obliged to provide an 
examination when the veteran presents a claim for service 
connection and meets the threshold requirements that there was an 
event, injury, or disease in service; there is evidence of 
current disability or recurrent symptoms; and the evidence of 
record indicates that the claimed disability or symptoms may be 
associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In 
this case, there is no indication that the Veteran has been 
diagnosed with left eye blindness at any time during the appeal 
period or that left eye tumor and colon polyps, which were first 
shown many years after active duty, are in any way associated 
with such service.  Indeed, as discussed below, there is no 
competent evidence of in-service events related to the claimed 
disabilities, nor has he provided credible evidence of continuity 
of symptomatology since separation from service.  Accordingly, an 
examination is not required here, even under the low threshold of 
McLendon.  

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  

II.  Law and Analysis

The Veteran maintains that he developed left eye blindness, a 
left eye tumor, and a colon disorder as a result of herbicide 
exposure during service.  He alleges that the skin boils for 
which he was treated for during service are contributing factors 
in these claimed disabilities.  Because these claims involve 
similar issues and evidence, and as similar legal principles 
apply, the Board will address them in a common discussion.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain 
chronic diseases are subject to presumptive service connection if 
manifest to a compensable degree within one year from separation 
from service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§ 3.309(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability 
claimed to be a result of exposure to Agent Orange, a veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that the veteran was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116(f) (West 2002).  

The applicable criteria also provide that a disease associated 
with exposure to certain herbicide agents, listed in 38 C.F.R. § 
3.309(e), will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  The specified diseases which 
have been listed therein include chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 
3.309(e).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest to a 
degree of 10 percent or more within one year, after the last date 
on which the veteran was exposed to an herbicide agent during 
active service.  38 C.F.R. § 3.307(a)(6)(ii).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A review of his DD Form 214 shows the Veteran served in the 
Republic of Vietnam during the Vietnam era.  He is therefore 
presumed to have been exposed to Agent Orange or other herbicide 
agent.  

The Board also notes that left eye blindness, eye tumors, colon 
polyps, and colon cancer are not among the disabilities which 
have been associated with exposure to herbicides such as Agent 
Orange.  38 C.F.R. § 3.309(e).  Thus, the presumption afforded 
under 3.309(e) cannot provide the basis for a grant of service 
connection.  38 C.F.R. §§ 3.307, 3.309.  The Board finds that the 
Veteran's claims must be denied on this basis.  

Nevertheless, even if a veteran is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In this case, there is nothing in the service treatment records 
(STRs) that can be construed as complaints related to or 
diagnoses of a left eye problem (including blindness or a tumor) 
or a colon disorder (including polyps or cancer) in general.  
These records do show that in August 1970 the Veteran was 
evaluated for swelling and pain with chewing.  While these 
symptoms were initially attributed to diffuse adenopathy or 
questionable cancer, there was no additional follow-up evaluation 
or clinical findings to suggest that they constituted a tumor or 
cancer or that provide a basis for current diagnoses of chronic 
disorders.  

A September 1970 flight physical shows the Veteran complained of 
trouble with a weak eye muscle which caused headaches.  On the 
accompanying Report of Medical Examination, the examiner noted 
there was no history of blurred vision and did not indicate any 
chronic eye problems.  The Veteran's history of right 
submandibular and posterior cervical lymphadenopathy - 
inflammatory was also noted, but there was no indication of any 
significant ongoing problems including tumors, growths, cysts or 
cancer.  Moreover, the Veteran was considered physically 
qualified for class III flight status.  A subsequent entry dated 
in November 1970, shows the Veteran was evaluated and treated for 
swelling in the sublingual salivary gland.  

Another entry dated in January 1971, shows the Veteran was 
treated for boils on the right side of the neck and the left 
lower leg, which were lanced and cleaned out.  At separation in 
August 1971, there were no significant clinical findings noted 
and given the opportunity to identify any pertinent history, 
symptoms or complaints, the Veteran specifically indicated that 
he was in good health.  

The claims folder is devoid of any relevant treatment records or 
other medical documents until 1993, when the Veteran underwent 
surgical removal of a left orbital tumor, diagnosed as a 
cavernous hemangioma.  His post-operative course was uneventful 
and his visual acuity with correction was 20/15 in the right eye 
and 20/20 in the left eye.  Further, the first documented medical 
treatment for polyps did not occur until 2002, when a colonoscopy 
and biopsy revealed findings consistent with polypoid 
fibroepithelial lesion.  Afterwards, the Veteran underwent a 
transrectal resection of the lesion with no resulting evidence of 
atypia or malignancy.  Neither physician specifically related the 
left eye tumor or colon polyps to service, to include herbicide 
exposure, nor did subsequent doctors who treated the Veteran. 

With respect to the claim for left eye blindness, the primary 
impediment to a grant of service connection is the absence of 
medical evidence of a diagnosis.  There is no post-service 
evidence documenting complaints, findings, or treatment of left 
eye blindness.  While the Board does not dispute that the Veteran 
may experience some symptomatology, there is no objective 
clinical confirmation that he currently suffers from this 
particular disability.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  The medical evidence 
of record is entirely negative for left eye blindness, and the 
Veteran's contentions alone cannot satisfy the criteria for a 
current disability.  Moreover, despite the Veteran's contentions, 
the claims folder contains no competent diagnosis of colon 
cancer.  

The Board recognizes that the Court has held that the presence of 
a chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Importantly, however, and of particular significance to 
the Board in this matter, is the fact that, at no time during the 
current appeal has a diagnosis of left eye blindness or of colon 
cancer been made.  Based on this evidentiary posture, service 
connection cannot be awarded.  

Moreover, the Board is also unable to attribute the post-service 
development of the Veteran's left eye tumor or colon polyps to 
service.  Despite his assertions, there is no objective evidence 
that the in-service treatment for skin boils constitutes 
underlying evidence of tumors or cancer.  In addition, the record 
does not show that the cavernous hemangioma first documented in 
1993, or the colon polyp first documented in 2002, were 
manifested prior to those dates and during those intervening 
years the Veteran did not complain of or receive treatment for 
any pertinent symptoms.  That is to say, he has failed to show 
continuity of symptomatology in the several decades after his 
service had ended before the manifestation of relevant pathology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).

Moreover, such a long span between the conclusion of his military 
service and the onset of his symptoms after service is probative 
evidence against his claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim); Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  In addition, the 
record is negative for a medical opinion linking the eye tumor or 
colon polyps to service.  See Hickson, supra.  

Finally, in reaching the above conclusions, the Board has not 
overlooked the Veteran's contentions, his complaints to 
healthcare providers, his written statements, or his hearing 
testimony.  As to his assertions that he developed his claimed 
disabilities due to in-service herbicide exposure, the Board 
acknowledges that he is competent to give evidence about what he 
sees and feels; for example, he is competent to describe visual 
problems or skin boils.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Although the Board recognizes the 
sincerity of the arguments advanced by the Veteran in this case, 
the resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The problem in this case is that the cavernous hemangioma of the 
Veteran's left eye and colon polyps are not among the enumerated 
diseases listed in 38 C.F.R. § 3.309 as having a positive 
association with exposure to herbicide agents.  Finally, the 
evidence currently contained within the claims file does not 
establish that a medical nexus exists between these diagnosed 
disabilities and the Veteran's period of service.  Moreover, 
there is no competent evidence of record of a diagnosis of left 
eye blindness or colon cancer at any time during the current 
appeal.  Thus, the Veteran's own opinion and theories, to the 
extent they are to be accorded some probative value, are far 
outweighed by the evidence of record.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

In this case the preponderance of the evidence is against the 
claims, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).

ORDER

Service connection for left eye blindness, to include as a result 
of in-service exposure to herbicides, is denied.  

Service connection for a left eye tumor, to include as a result 
of in-service exposure to herbicides, is denied.  

Service connection for a colon disorder, to include as a result 
of in-service exposure to herbicides, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


